


117 S625 IS: TRICARE Select Restoration Act
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 625
IN THE SENATE OF THE UNITED STATES

March 9, 2021
Mr. Tester (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Armed Services

A BILL
To amend title 10, United States Code, to eliminate the enrollment fee requirement for TRICARE Select for members of the Armed Forces who retired before January 1, 2018.


1.Short titleThis Act may be cited as the TRICARE Select Restoration Act. 2.Elimination of enrollment fee requirement for TRICARE Select for certain retired members of the Armed Forces (a)In generalSubsection (e) of section 1075 of title 10, United States Code, is amended to read as follows:

(e)Exceptions to certain cost-Sharing amounts for certain retired beneficiaries
(1)Notwithstanding subsection (d)— (A)the annual enrollment fee for TRICARE Select for beneficiaries who are former members of the uniformed services who retired before January 1, 2018, shall be $0; and
(B)subject to paragraph (2), the annual enrollment fee for TRICARE Select for beneficiaries described in subsection (c)(2)(B) in the retired category who are not described in subparagraph (A) shall be $150 for an individual and $300 for a family. (2)The modified enrollment fee established under paragraph (1)(B) for beneficiaries described in subsection (c)(2)(B) in the retired category shall not apply with respect to the following beneficiaries:
(A)Retired members and the family members of such members covered by paragraph (1) of section 1086(c) of this title by reason of being retired under chapter 61 of this title or being a dependent of such a member. (B)Survivors covered by paragraph (2) of such section 1086(c)..
(b)Effective dateThe amendment made by subsection (a) shall apply to annual enrollment fees under TRICARE Select under section 1075 of title 10, United States Code, for coverage under TRICARE Select after December 31, 2021.  